Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 08/09/2022. Currently, claims 1-20 are pending in the application. Claims 7, 10, 12 and 18-20 have been withdrawn.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 20200020825 A1).

Regarding claim 1, Figures 6-8 of Yang discloses a semiconductor device assembly comprising: 
a semiconductor substrate (102), the semiconductor substrate excluding a buried oxide layer ([0070], 102 does not contain oxide layer); 
a first semiconductor device stack (103/104/105, left of 124, [0069]) disposed on a first portion (102, left of 124) of the semiconductor substrate; 
a second semiconductor device stack (103/104/105, right of 124, [0069]) disposed on a second portion (102, right of 124) of the semiconductor substrate; and 
an isolation trench (at 113, Figure 6A, [0082]) having a dielectric material (114, [0083]) disposed therein, the isolation trench being defined in the semiconductor substrate (102), and disposed between the first portion of the semiconductor substrate and the second portion of the semiconductor substrate, the isolation trench (at 113) electrically isolating the first portion of the semiconductor substrate from the second portion of the semiconductor substrate ([0086]).  

Regarding claim 2, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein the isolation trench (at 113, [0082], Figure 6A) is further disposed between the first semiconductor device stack (103/104/104, left of 124) and the second semiconductor device stack (103/104/104, right of 124).  



Regarding claim 4, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein the isolation trench (at 113, [0082], Figure 6A) is disposed around the first portion of the semiconductor substrate (102, left of 124) and around second portion of the semiconductor substrate (102, right of 124).  

Regarding claim 5, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 4, wherein the isolation trench (at 113, [0082], Figure 6A) is further disposed around the first semiconductor device stack (103/104/104, left of 124) and disposed around the second semiconductor device stack (103/104/104, right of 124).  

Regarding claim 6, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein the dielectric material (114, [0083]) includes a molding compound, the molding compound being further disposed on: at least a portion of the first semiconductor device stack (103/104/104, left of 124); and 20Attorney Docket No.: ONS03867(B)US at least a portion of the second semiconductor device stack (103/104/104, right of 124).  

Regarding claim 8, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein: the first semiconductor device stack (103/104/104, left of 124) is disposed on a first surface (top surface in the Figure) of the first portion of the semiconductor substrate (102); and 
the second semiconductor device stack (103/104/104, right of 124) is disposed on a first surface of the second portion of the semiconductor substrate, the semiconductor device assembly further comprising: a thermally conductive dielectric layer (116, [0084]), metal is thermally conductive) disposed on (on a broadest reasonable interpretation since the claim does not recite directly): 
a second surface (bottom surface) of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate; 
a second surface (bottom surface in the Figure) of the second portion of the semiconductor substrate (102) opposite the first surface of the second portion of the semiconductor substrate; and 
a surface (bottom surface) of the dielectric material (114) of the isolation trench (at 113, Figure 6A) that is coplanar with the second surface (bottom surface) of the first portion of the semiconductor substrate (102) and coplanar with the second surface of the second portion of the semiconductor substrate (102).  

Regarding claim 11, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein: 
the first semiconductor device stack (103/104/104, left of 124) is disposed on a first surface (top surface) of the first portion of the semiconductor substrate (102); and 
the second semiconductor device stack (103/104/104, first of 124) is disposed on a first surface of the second portion of the semiconductor substrate, the semiconductor device assembly further comprising: a molding compound (123, [0083]) disposed on (broadest reasonable interpretation): 
a second surface (bottom surface) of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate (102); 
a second surface (bottom surface) of the second portion of the semiconductor substrate opposite the first surface of the second portion of the semiconductor substrate (102); and 
a surface of the dielectric material (114) of the isolation trench (at 113) that is coplanar with the second surface (bottom surface) of the first portion of the semiconductor substrate (102) and coplanar with the second surface of the second portion of the semiconductor substrate (102).  

Regarding claim 13, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 1, wherein the semiconductor device assembly is singulated along a portion of the isolation trench (at 113) (Figure 8D teaches singulation, [0103]).  

Regarding claim 14, Figures 6-8 of Yang disclose a semiconductor device assembly comprising: 
a first portion (102, left of 124) of a semiconductor substrate (102, [0070]); 
a second portion (102, left of 124) of the semiconductor substrate, the semiconductor substrate excluding a buried oxide layer (102 does not contain oxide, [0070]); 
a first semiconductor device stack (103/104/105, left of 124, [0069]) disposed on the first portion of the semiconductor substrate; 
a second semiconductor device stack (103/104/105, right of 124, [0069]) disposed on the second portion of the semiconductor substrate; and 22Attorney Docket No.: ONS03867(B)US 
an isolation trench (at 113) defined in the semiconductor substrate and having a dielectric material (114, [0083]) disposed therein, the isolation trench being disposed: 
between the first portion of the semiconductor substrate and the second portion of the semiconductor substrate; and 
between the first semiconductor device stack and the second semiconductor device stack, the isolation trench electrically isolating the first portion of the semiconductor substrate from the second portion of the semiconductor substrate, and electrically isolating the first semiconductor device stack from the second semiconductor device stack ([0083]).  

Regarding claim 15, Figures 6-8 of Yang disclose that the semiconductor device assembly of claim 14, wherein the dielectric material (114, [0083]) includes a molding compound, the molding compound being further disposed on: at least a portion of the first semiconductor device stack (103/104/105, left of 124, [0069]); and at least a portion of the second semiconductor device stack (103/104/105, right of 124, [0069]).  

Regarding claim 16, (103/104/105, right of 124, [0069]) semiconductor device assembly of claim 14, wherein the isolation trench (at 113) is disposed around: the first portion (102, left of 124) of the semiconductor substrate; the second portion (102, right of 102) of the semiconductor substrate; the first semiconductor device stack; and the second semiconductor device stack.  


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitnis et al (US 20080179611 A1).

Regarding claim 1, Figure 2 of Chitnis discloses a semiconductor device assembly comprising: 
a semiconductor substrate (20, [0063]), the semiconductor substrate excluding a buried oxide layer; 
a first semiconductor device stack (16/14/18, left one, [0062], Figure 2f) disposed on a first portion of the semiconductor substrate; 
a second semiconductor device stack (16/14/18, right one, [0062], Figure 2f) disposed on a second portion of the semiconductor substrate; and 
an isolation trench (34, [0115]) having a dielectric material (132) disposed therein, the isolation trench being defined in the semiconductor substrate (20, Figure 2e), and disposed between the first portion of the semiconductor substrate and the second portion of the semiconductor substrate, the isolation trench (34) electrically isolating (since 132 is dielectric, [0143]) the first portion of the semiconductor substrate from the second portion of the semiconductor substrate.  

Regarding claim 14, Figure 2 of Chitnis discloses a semiconductor device assembly comprising: 
a first portion (20 left, Figure 2f) of a semiconductor substrate (20, Figure 2e); 
a second portion (20 right, Figure 2f) of the semiconductor substrate, the semiconductor substrate excluding a buried oxide layer ([0063], considering silicon); 
a first semiconductor device stack (16/14/18, left one, [0062]) disposed on the first portion of the semiconductor substrate; 
a second semiconductor device stack (16/14/18, right one, [0062]) disposed on the second portion of the semiconductor substrate; and 22Attorney Docket No.: ONS03867(B)US 
an isolation trench (34, [0115]) defined in the semiconductor substrate and having a dielectric material (132, [0143]) disposed therein, the isolation trench (34, Figure 2f) being disposed: between the first portion of the semiconductor substrate (20 on left side) and the second portion (20 on right side) of the semiconductor substrate; and 
between the first semiconductor device stack (16/14/18, left one) and the second semiconductor device stack (16/14/18, right one), the isolation trench electrically isolating the first portion of the semiconductor substrate from the second portion of the semiconductor substrate, and electrically isolating (since 132 is dielectric, [0143]) the first semiconductor device stack from the second semiconductor device stack.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 17 are rejected under 35 U.S.C. 103 as being obvious over Chitnis et al (US 20080179611 A1) in view of Zachmann et al (US 20180247869 A1).

Regarding claim 3, Figure 2 of Chitnis discloses that the semiconductor device assembly of claim 1, wherein the semiconductor substrate (20) is a silicon substrate ([0063]).  

Figure 2 of Chitnis does not explicitly teach that the semiconductor device assembly of claim 1, wherein: the first semiconductor device stack includes a first gallium-nitride (GaN) transistor and the second semiconductor device stack includes a second GaN transistor.

However, Chitnis teaches that the same method can be used to fabricate other than LED chip ([0013]). Zachmann is a pertinent art, wherein Figures 1-11 of Zachmann teach of forming transistor or diodes on a  similar substrate 100 in Figure 11 ([0003], [0029] and [0047]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device assembly of Chitnis such that the first semiconductor device stack includes a first gallium-nitride (GaN) transistor and the second semiconductor device stack includes a second GaN transistor according to the teaching of Zachmann in order use efficient, defect free and cost effective fabrication of the transistor package, since it has been held that choosing from a finite number of identified, predictable solutions such as forming a transistor or a diode using the first and second semiconductor device stacks of Chitnis, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 17, Figure 2 of Chitnis does not explicitly teach that the semiconductor device assembly of claim 14, wherein: the first semiconductor device stack includes a first gallium-nitride (GaN) transistor; the second semiconductor device stack includes a second GaN transistor; and the semiconductor substrate (20) is a silicon substrate having a 111 crystal orientation. 
However, Zachmann is a pertinent art, wherein Figures 1-11 of Zachmann teach of forming transistor or diodes on a  similar substrate 100 which can be a silicon substrate with 111 crystal orientation in Figure 11 ([0003], [0029] and [0047]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device assembly of Chitnis such that the first semiconductor device stack includes a first gallium-nitride (GaN) transistor and the second semiconductor device stack includes a second GaN transistor, and further the semiconductor substrate (20) is a silicon substrate having a 111 crystal orientation according to the teaching of Zachmann  ([0003], [0029] and [0047]) in order use efficient, defect free and cost effective fabrication of the transistor package, since it has been held that choosing from a finite number of identified, predictable solutions such as forming a transistor or a diode using the first and second semiconductor device stacks of Chitnis, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Chitnis et al (US 20080179611 A1) in view of MILLER et al (US 20190063848 A1).

Regarding claims 8-9, Figure 2 of Chitnis discloses a semiconductor device assembly of claim 1, wherein: the first semiconductor device stack (16/14/18, left one, [0062]) is disposed on a first surface (top surface of 20 in the Figure) of the first portion of the semiconductor substrate (20); and 
the second semiconductor device stack (16/14/18, right one, [0062]) is disposed on a first surface of the second portion of the semiconductor substrate; and 
a surface of the dielectric material (132) of the isolation trench (34) that is coplanar with a second surface (bottom surface of 20, left side) of the first portion of the semiconductor substrate and coplanar with a second surface  (bottom surface of 20, right side)  of the second portion of the semiconductor substrate.  

Chitnis does not teach that the semiconductor device assembly further comprising: a thermally conductive dielectric layer disposed on: the second surface (bottom surface of 20 in the Figure) of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate; the second surface of the second portion of the semiconductor substrate opposite the first surface of the second portion of the semiconductor substrate; and 
a surface of the dielectric material of the isolation trench that is coplanar with the second surface of the first portion of the semiconductor substrate and coplanar with the second surface of the second portion of the semiconductor substrate, wherein the thermally conductive dielectric layer includes at least one of: a nitride ceramic material; or a diamond coat material. 

However, MILLER is a pertinent art which teaches a heat exchange layer (thermally conductive layer) for device such as light emitting diode or laser or IGBT. MILLER teaches that the bottom base of the layer of the microchannel exchanger is made from or is coated with a thermally conductive yet electrically insulating ceramic or dielectric solid, such as aluminum nitride, silicon carbide, beryllium oxide, diamond film, and the like. The microchannel exchanger then serves as the substrate for (heat generating) electronic components, which are mounted on, and in thermal contact with, the electrically insulating but thermally conductive underside surface of the exchanger ([0034]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device assembly of Chitnis by a heat exchange layer (thermally conductive layer) in place of 22 (considering lateral LED with both electrode on top), wherein he semiconductor device assembly further comprising: a thermally conductive dielectric layer disposed on: the second surface (bottom surface of 20 in the Figure) of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate; the second surface of the second portion of the semiconductor substrate opposite the first surface of the second portion of the semiconductor substrate; and 
a surface of the dielectric material of the isolation trench that is coplanar with the second surface of the first portion of the semiconductor substrate and coplanar with the second surface of the second portion of the semiconductor substrate, wherein the thermally conductive dielectric layer includes at least one of: a nitride ceramic material; or a diamond coat material according to the teaching of MILLER in order to remove heat generated from the semiconductor assembly ([0034] of MILLER).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-6, 8-9, 11 and 13-17, filed on 08/09/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813